Citation Nr: 1442913	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  12-02 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability due to a service-connected disability (TDIU), including on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran had active service from July 1956 to July 1958, September 1960 to March 1970, and from April 1970 to May 1983.

 This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) which denied a claim of entitlement to an increased rating for a back disability.  The Veteran received a hearing at the RO before the undersigned Veterans Law Judge in November 2012.  A claim of entitlement to a TDIU evaluation was implied, and remanded for further development in May 2013 and again in January 2014, specifically for consideration of an extra schedular evaluation.  The claim now returns before the Board.

 Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The medical evidence demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for a TDIU are met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16(b) (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

 It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16 (2013).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2013).

 "Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment." 38 C.F.R. § 4.16(a) (2013).  In Moore, the Court noted the following standard announced by the United States Court of Appeals for the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

 A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the (service-connected) condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

 In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341 ,4.16, 4.19 (2013).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2013).

In this case, the Veteran is service-connected for bilateral hearing loss, at a 30 percent evaluation, spondylosis of the lumbar spine at a 20 percent evaluation, tinnitus at a 10 percent evaluation, radiculopathy of the left lower extremity at a 10 percent evaluation, and pterygium of the right eye, at a noncompensable evaluation. Thus, he does not meet the basic percentage requirements for eligibility for consideration for the grant of TDIU under 38 C.F.R. § 4.16(a). 

However, where the percentage requirements set forth above are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities.  See 38 C.F.R. § 4.16(b) (2013). Unlike the criteria for an extraschedular rating under 38 C.F.R. § 3.321, the grant of an extraschedular rating for TDIU under 38 C.F.R. § 4.16 is based on a subjective standard that seeks to determine if a particular Veteran is precluded from employment based on his service-connected disabilities.  See VAOPGCPREC. 6-96 (1996).  This means that the Board should take into account the Veteran's specific circumstances including his disability, education, and employment history when determining if he is unable to work.

 The Veteran has indicated that, primarily, his service connected back condition prevents him from working. The Veteran reports that he has a 12th grade education and that he last worked in 1984 as a truck loader, and left his last job due to being laid off.

The Court has held that the threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

However, the Board may not assign an extraschedular rating in the first instance, as the authority for doing so is vested in the Director of the Compensation and Pension Service.  See 38 C.F.R. § 4.16(b) (2013); see also Bagwell v. Brown, 9 Vet. App. 337 (1996); VAOPGCPREC 6-96 (Aug. 16, 1996). 

Accordingly, in January 2014, the Board remanded the matter of entitlement to TDIU under an extraschedular basis to the RO for referral to the Under Secretary for Benefits, Director of Compensation and Pension Service, or other appropriate designee for extraschedular consideration.  In April 2014, a decision review officer (DRO) at the AMC issued a memorandum supporting the grant of an extra schedular TDIU evaluation for the Veteran.

In August 2014, the Director, Compensation Service, provided his determination.  In his decision, he noted that the Veteran was diagnosed with multiple disabilities that are not related to service, including a history of prostate cancer, diabetes mellitus type II, and cataracts.  He also pointed out that the evidence of record did not show any surgical procedures, ER visits, or hospitalizations due to any of the Veteran's service connected disabilities.  He also noted that, during the recent exanimations of the Veteran in July 2013, the examiners did not state that the Veteran was unable to perform all types of substantially gainful activity.  The Director then found that review of the evidence in its entirety did not support a finding that the Veteran was unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and that entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) was not established

Following issuance of a supplemental statement of the case in August 2014, the case was returned to the Board.

The Board finds that the evidence of record establishes that the Veteran was, in light of his educational and occupational attainments, rendered unable to obtain or retain substantially gainful employment due to his service-connected disabilities, most specifically his service connected low back disability.  The competent lay and medical evidence of record amply demonstrates that his back disability severely limits his ability to stand, bend, stoop, and walk, as well as preventing any repetitive use or moderately strenuous use of his back, which has prevented him from profitably pursuing his former work as a truck loader.  Moreover, his back disability prevents him from following any employment which requires more than a minimal physical capacity.  In this regard specifically, the Board relies heavily on the opinion contained in a July 2013 VA examination report.  While that examination indicated that that the Veteran's service connected disabilities do not cumulatively appear to render him unemployable, it also indicated that the types of work he could do based on his skill and education would be very minimal activities and minimal sedentary work but that it was not likely that he could perform any extensive work.   The examiner went on to say that even though the Veteran's back is problematic,  it would not completely eliminate all types of employment but it would likely prevent many types of physical exertion.  He could engage in minimal activities because he can walk 3 miles a day and minimal sedentary types of work could be tolerated.  The examiner stated that the Veteran's lower back would preclude most types of physical employment and perhaps some sedentary employment, but that short periods of sedentary work would still be possible.  The Board finds this to be sufficient evidence to find that the Veteran is unemployable for VA purposes.

The Director, in denying the Veteran's claim, relied on that portion of the opinion provided in the Veteran's July 2013 VA examination for his back, which indicated, as noted above, that the Veteran's service connected disabilities do not cumulatively appear to render him unemployable.  However, the Board finds that the realistic chances of him obtaining and retaining employment must also be considered in light of his mental and vocational capabilities.  Consideration of employability should be a practical matter.  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991).  As noted above, the record reflects that the Veteran's last position was essentially as an unskilled or semiskilled laborer.  He only has a high school education, and no vocational training, and has not worked in 30 years.  In other words, the Board finds it highly likely that he lacks any practical or job skills which could be transferred to any likely form of current employment.  Theoretically, some functions within his basic capabilities could be discovered; however, these functions do not add up to any reasonably discoverable employment.  Such isolated basic tasks of which he may have been capable represented, at best, marginal employment.

Based upon a review of all of the evidence, and for reasons articulated above, the Board finds the evidence demonstrates that the Veteran's service connected disabilities, and particularly his service connected back disability, is of such severity as to preclude his participation in all forms of substantially gainful employment for which he is qualified.  Entitlement to a TDIU on an extraschedular basis is therefore warranted.


ORDER

A total disability rating due to individual unemployability resulting from service-connected disability (TDIU) is granted.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


